  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
 CARLOS LARA, on behalf of himself, individually, xxxx
                                                  and
xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx
 on behalf of all others similarly-situated,

                         Plaintiff,                                 Docket No.:
                                                                    20-cv-05010-LGS
         -against-
                                                                    xxxxxxxxxxxxxxxx
                                                                    [PROPOSED]
 BROADWAY S/S INC., and AFTAB HUSSAIN,                              JUDGMENT
 individually,

                         Defendants.

        WHEREAS, on June 16, 2021, Defendants Broadway S/S Inc., and Aftab Hussain,

individually, offered that Plaintiff Carlos Lara (“Plaintiff”), take judgment against them in this

action pursuant to Federal Rule of Civil Procedure (“Fed. R. Civ. P.”) 68 in the amount of Seventy-

Seven Thousand Five-Hundred Dollars and Zero Cents ($77,500.00), inclusive of attorneys’ fees

and costs; and

        WHEREAS, on June 17, 2021, Plaintiff filed his Notice of Acceptance of this offer; it is

        HEREBY ORDERED and ADJUDGED that judgment is hereby entered pursuant to

Fed. R. Civ. P. 68 in favor of Plaintiff, as against Defendants Broadway S/S Inc., and Aftab Hussain,

individually, jointly and severally, in the amount of Seventy-Seven Thousand Five-Hundred

Dollars and Zero Cents ($77,500.00)

       SO ORDERED, on the _____         June
                           21st day of ______________, 2021, New York, New York:
